Case 1:19-md-02915-AJT-JFA Document 1220 Filed 03/05/21 Page 1 of 1 PageID# 18711




  Date: 03/05/2021                          Judge: JOHN F. ANDERSON
                                            Reporter: A. Thomson




  Start: \\
  Finish7Q!Z5S^^Vv^~^

  Civil Action Number: 1:19-md-2915-AJT-JFA

  In Re: Capital One Customer Data Security Breach Litigation

  Appearances of Counsel via Zoomgov(/)
  Motion to/for:

  112131 PLAINTIFFS' MOTION TO EXCLUDE UNTIMELY PRODUCED DOCUMENT

  Argued &
 (X)Granted( )Denied( )Granted in part/Denied in part
 ( )Taken Under Advisement( )Continued to




  ()() Order to Follow
